  Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 1 of 19 PageID #:2246




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

PEOPLEFLO MANUFACTURING, INC.,

              Plaintiff,
                                                  No. 20 CV 3642
         v.
                                                  Judge Manish S. Shah
SUNDYNE, LLC, et al.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      When PeopleFlo Manufacturing, Inc., developed a novel sealless pump design,

it sought a large industry partner to help bring the technology to market. It pitched

the technology to manufacturer Sundyne, LLC, and its affiliate Accudyne, LLC

(under cover of non-disclosure agreements), but they ultimately passed on a deal.

PeopleFlo then picked up negotiations with distributor DXP Enterprises Inc., and its

manufacturer subsidiary, PumpWorks, LLC. DXP and Sundyne had a pre-existing

supply and distribution relationship, but DXP assured PeopleFlo that Sundyne had

no objection to DXP or PumpWorks pursuing their own deal with PeopleFlo.

PumpWorks and PeopleFlo later contracted to bring the sealless pumps to market.

      PeopleFlo says PumpWorks did not uphold its end of the bargain, DXP and

Sundyne sabotaged the deal, and Accudyne and Sundyne misappropriated trade

secrets to develop and market a competing product. PeopleFlo sues all four

companies, bringing several claims under Illinois law. Relevant here are its fraud

claims against DXP and PumpWorks, and its breach of contract and trade-secret
     Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 2 of 19 PageID #:2247




misappropriation claims against Sundyne and Accudyne. Defendants move to dismiss

under Rule 12(b)(6). For the reasons below, the DXP/PumpWorks motion is granted,

but Sundyne’s and Accudyne’s motions are denied.

I.       Legal Standards

         A complaint must contain a short and plain statement that plausibly suggests

a right to relief. Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

To survive a Rule 12(b)(6) motion, plaintiff must allege facts that “raise a right to

relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). I accept all factual allegations as true and draw all reasonable inferences in

plaintiff’s favor, but I disregard legal conclusions or “threadbare recitals” supported

by only “conclusory statements.” Iqbal, 556 U.S. at 678. Allegations of fraud require

more. A party must “state with particularity the circumstances constituting fraud or

mistake.” Fed. R. Civ. P. 9(b). In other words, plaintiff must describe the “who, what,

when, where, and how” of the fraud. See Muskegan Hotels, LLC v. Patel, 986 F.3d

692, 698 (7th Cir. 2021).

II.      Facts

         A.      Negotiations for PeopleFlo’s Sealless Pump Technology

         PeopleFlo designed and engineered pump technology for pump-equipment

manufacturers and other end users. [77] ¶ 7. 1 This case is about its efforts to bring

its patented, magnetically coupled sealless pump technology to market. Id. ¶ 1.



1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. Facts are taken from the first
amended complaint, [77].

                                             2
    Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 3 of 19 PageID #:2248




        In 2012, pump-manufacturer Sundyne (and shortly thereafter, its affiliate

Accudyne) began negotiations regarding PeopleFlo’s sealless pump technology. Id.

¶¶ 8–10, 18. PeopleFlo disclosed to Sundyne and Accudyne—after executing separate

non-disclosure agreements—details regarding its commercial plans and market

concept, intellectual property, confidential information, and trade-secret information.

Id. ¶¶ 21–22. Sundyne executed an NDA with PeopleFlo in February 2012, and

Accudyne executed an NDA with PeopleFlo in April 2014. Id. ¶¶ 20–24; [77-2] at 2. 2

        Under the NDAs, Sundyne and Accudyne agreed not to disclose any

confidential information provided by PeopleFlo without prior written consent; they

also agreed not to use any of PeopleFlo’s confidential information other than to

evaluate their potential business relationship with PeopleFlo. [77] ¶¶ 25–26. The

agreements defined “confidential information” to include:

        any and all financial, technical, commercial or other information concerning
        the business and affairs of [PeopleFlo], including business plans, financial
        information, lists of customers, vendors or employees, marketing techniques,
        strategies and developments, computer software, methods of operation, and all
        notes, analyses, compilations, studies or other materials derivative of any of
        the foregoing (including, without limitation, all retrievable information in any
        computer storage format), or any information which a reasonable person would
        consider confidential, which has been or may hereafter be provided or shown
        to Receiving Party or any of its Representatives, irrespective of the form of the
        communication, by [PeopleFlo] or by its Representatives, and also includes all
        notes, analyses, compilations, studies or other material prepared by Receiving
        Party or its Representatives containing or based on, in whole or in part, any
        information provided or shown by [PeopleFlo] or by its Representatives.




2PeopleFlo alleges in the complaint that Sundyne executed the NDA “on or about February
11, 2013.” [77] ¶ 23. PeopleFlo attached the actual agreement to its complaint, however,
which indicates that the agreement was “entered into as of 10 Feb 12.” [77-2] at 2.

                                            3
  Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 4 of 19 PageID #:2249




Id. ¶ 27. Sundyne and Accudyne further agreed that PeopleFlo would remain the

owner of all intellectual property rights in the confidential information, including any

inventions, modifications, or improvements Sundyne or Accudyne made based on

such information. Id. ¶ 28. The NDAs covered all communications between the

parties, but each party could opt out of future confidential discussions by providing

notice to the other party. Id. ¶ 29. Confidential information disclosed under the

agreements would remain protected for five years after the last disclosure of

confidential information (except trade secrets, which would remain confidential until

no longer legally a trade secret). Id. After executing the NDAs, PeopleFlo shared

highly confidential and commercially sensitive information with Sundyne and

Accudyne between 2014 and 2018. Id. ¶¶ 30, 132.

      By March 2017, as PeopleFlo and Sundyne neared a deal, Sundyne confirmed

that PeopleFlo’s technology represented a new product design for a new market

segment that would not be competitive with any of Sundyne’s existing sealless pump

product lines. Id. ¶¶ 31–32. A few months later, Accudyne Vice President Peter

Johansson met with PeopleFlo CEO Bill Blankemeier to discuss and review a deal for

PeopleFlo’s pump technology. Id. ¶¶ 33–34. Johansson and Sundyne representatives

agreed with the deal’s valuation, and Johansson provided Blankemeier guidance on

how to structure the transaction to obtain approval from Sundyne. Id. ¶¶ 35–36.

      During roughly the same period, PeopleFlo also engaged in separate

negotiations with distributor DXP and manufacturer PumpWorks. Id. ¶¶ 37–40. In

late 2014, top executives from DXP and PumpWorks (DXP’s subsidiary) visited



                                           4
  Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 5 of 19 PageID #:2250




PeopleFlo’s facilities to learn more about its sealless pump technology. Id. ¶¶ 11–13,

38. DXP and PumpWorks remained interested in the technology for years, especially

after PeopleFlo designed its sealless pumps to be integrated into an existing

PumpWorks product. Id. ¶ 40. Although DXP had a pre-existing relationship with

Sundyne (which supplied several product lines that DXP distributed), both companies

acknowledged that Sundyne’s pump products were not competitive with PeopleFlo’s

new product line. Id. ¶¶ 41–42. Still, PumpWorks and DXP sought to ensure that

Sundyne would not object if they negotiated or made a deal with PeopleFlo. Id. ¶ 43.

      In September 2017, DXP and PumpWorks representatives met with Sundyne

to discuss PumpWorks’s potential use of PeopleFlo’s technology. Id. ¶¶ 45–48. During

the meeting, Sundyne revealed to DXP and PumpWorks that it too was involved in

ongoing negotiations with PeopleFlo regarding the same pump technology. Id. ¶ 49.

DXP, PumpWorks, and Sundyne decided that Sundyne would have the right of first

refusal with respect to any deal for PeopleFlo’s sealless pump technology. Id. ¶ 50.

      The next month, Accudyne and Sundyne representatives met with PeopleFlo

at its Franklin Park, Illinois facility. Id. ¶ 51. PeopleFlo shared and demonstrated its

advanced manufacturing intellectual property, tailored to pump manufacture. Id.

¶ 53. By the end of the meeting, the representatives told PeopleFlo that they would

be presenting the pump-technology deal to their boards in mid-November for final

approval. Id. ¶¶ 51, 54. Sundyne’s board passed on the deal in November 2017. Id.

¶¶ 57–58. PeopleFlo nevertheless continued its discussions with Sundyne and




                                           5
  Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 6 of 19 PageID #:2251




Accudyne representatives into 2018 and continued disclosing trade secrets and

confidential information regarding its pump technology. Id. ¶ 132.

      B.     The Deal Between PeopleFlo and PumpWorks

      DXP and PumpWorks learned of Sundyne’s decision to pass on the deal the

same day and immediately resumed negotiations with PeopleFlo. Id. ¶¶ 60, 66–67.

In a late-November 2017 phone call, PumpWorks Vice President Trey Maxwell told

Blankemeier that Sundyne had provided its “blessing” and “had no objection to” DXP

and PumpWorks entering their own deal to bring PeopleFlo’s technology to market.

Id. ¶¶ 61, 212. DXP and PumpWorks representatives Skip Giessing and Mark Smith

“further communicated about and confirmed this blessing after November 2017.” Id.

¶¶ 62, 213. Sundyne has said (in this litigation) that it did not provide its blessing,

and PeopleFlo alleges that Maxwell’s statement was knowingly false. Id. ¶¶ 210, 212.

PeopleFlo relied on these representations in moving forward with the PumpWorks

and DXP negotiations and, ultimately, entering an agreement and investing

significant time and money in development and engineering costs. Id. ¶¶ 64, 215.

      In late March 2018, after months of negotiations, PeopleFlo and PumpWorks

entered a multi-year agreement to bring PeopleFlo’s pump technology to market. Id.

¶ 68. PeopleFlo agreed to design, manufacture, and supply custom magnetic coupling

units for integration into PumpWorks’s existing pump products using the sealless

pump technology. Id. ¶¶ 70–71. This enabled PumpWorks to launch a new product

line. Id. ¶ 80. PumpWorks agreed to use its best efforts to promote the sale and use

of the coupling units in connection with the new product line. Id. ¶¶ 76–77.



                                          6
  Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 7 of 19 PageID #:2252




      C.     PeopleFlo’s Allegations of Wrongdoing

      PeopleFlo met its obligations under the agreement, but PumpWorks delayed

the launch of the new product line without reasonable explanation. Id. ¶ 81. Just over

a year after signing the deal, a DXP representative told PeopleFlo that Sundyne was

to blame for the ongoing delay; according to the representative, Sundyne had used

PeopleFlo’s pump design and target-market concept to design a competing product.

Id. ¶¶ 82–84. The complaint alleges that Sundyne and Accudyne violated their NDAs

and misappropriated PeopleFlo’s trade secrets to redesign, enhance, and market

Sundyne’s new pump products. Id. ¶¶ 132, 137–38, 186. The alleged misappropriated

trade secrets included: (1) technical and financial information, design specifications,

marketing strategy and other features relating to the bushings incorporated into

PeopleFlo’s pump technology; (2) those same categories, along with pricing

information and cost-reduction strategies and methods, relating to PeopleFlo’s PEEK

carbon fiber shell technology and secondary containment technology; (3) pricing and

cost structures and models, processes, and marketing strategies associated with

achieving cost reductions in the design and production of magnetically coupled

sealless pumps; (4) the identities of non-publicly available suppliers and vendors that

PeopleFlo engaged to achieve cost reductions in the components and design features

associated with its sealless pump technology; and (5) marketing plans and strategies

that enable sealless pumps to compete with single-sealed pumps in mainstream

markets. Id. ¶¶ 142, 184.




                                          7
  Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 8 of 19 PageID #:2253




      PeopleFlo later learned that DXP Vice President Jim Hook knew about

Sundyne’s plan to develop a product that would potentially compete with PeopleFlo’s

sealless pumps. Id. ¶ 87. In June 2019, Hook assured PeopleFlo’s Blankemeier that

“Sundyne was not working on a competing product or any products using PeopleFlo’s

concept or [pump technology].” Id. ¶¶ 88, 216. PeopleFlo relied on Hook’s assurances

in continuing to work with PumpWorks and DXP regarding the development of the

pump technology. Id. ¶¶ 89, 219. Hook knew that the statements were false—he had

recently visited Sundyne’s United Kingdom facility and observed its new product line

that used PeopleFlo’s concept, confidential information, and trade secrets. Id. ¶¶ 91,

218. DXP also required PumpWorks to delay the launch of its new product line to

help boost the launch of Sundyne’s competing sealless product line. Id. ¶ 90.

      PumpWorks launched its new product line in late August 2019, but within a

week, it abandoned most marketing, sales, and distribution efforts. Id. ¶¶ 95–97.

PeopleFlo alleges that PumpWorks conspired with DXP and Sundyne to breach its

agreement with PeopleFlo by substantially abandoning all marketing, distribution,

and sales of the new product line in areas where DXP distributed Sundyne’s sealless

pumps. See id. ¶¶ 98–131.

      PeopleFlo brings: breach of contract claims against PumpWorks (Count I) and

Sundyne and Accudyne (Count IV); tortious interference claims against Sundyne

(Counts II & III) and DXP (Counts VI & VII); trade-secret misappropriation claims

against Sundyne and Accudyne (Count V); civil conspiracy claims against

PumpWorks, DXP, and Sundyne (Count VIII); and fraud claims against PumpWorks



                                          8
     Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 9 of 19 PageID #:2254




and DXP (Count IX). 3 DXP and PumpWorks move to dismiss the fraud claims

(Count IX), see [79], and Sundyne and Accudyne move to dismiss the breach of

contract and trade-secret claims (Counts IV & V), see [82], [94].

III.     Analysis

          A.     Fraud (DXP and PumpWorks)

         A plaintiff alleging fraudulent inducement must show: (1) a false statement of

material fact; (2) knowledge or belief by defendant that the statement was false;

(3) an intention to induce plaintiff to act; (4) reasonable reliance upon the truth of the

statement by plaintiff; and (5) damages. See Smart Oil, LLC v. DW Mazel, LLC, 970

F.3d 856, 866 (7th Cir. 2020). 4 Reliance upon a false statement must be justified. See

Cozzi Iron & Metal, Inc. v. U.S. Off. Equip., Inc., 250 F.3d 570, 574 (7th Cir. 2001)

(citing Charles Hester Enters., Inc. v. Illinois Founders Ins. Co., 114 Ill.2d 278 (1986)).

In assessing the reasonableness (i.e., justifiability) of reliance, “all facts known to the

plaintiff and those facts plaintiff could have learned through the exercise of ordinary

prudence must be taken into account.” Ringgold Cap. IV, LLC v. Finley, 2013 IL App

(1st) 121702, ¶ 37. Justifiable reliance is ordinarily a question of fact but can be

determined as a matter of law when only one conclusion can be drawn from the facts.

See Siegel Dev., LLC v. Peak Const. LLC, 2013 IL App (1st) 111973, ¶ 114; see also

Cozzi Iron & Metal, 250 F.3d at 574.


3 The court has subject-matter jurisdiction under 28 U.S.C. § 1332. The amount in
controversy exceeds $75,000, PeopleFlo is a citizen of Illinois, Sundyne is a citizen of the
United Kingdom, DXP is a citizen of Texas, PumpWorks is a citizen of Delaware and Texas,
and Accudyne is a citizen of Delaware and North Carolina. [1] ¶¶ 7–10, 13–20; [112].
4   PeopleFlo has clarified that it does not attempt to allege promissory fraud. [97] at 11–12.

                                                 9
    Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 10 of 19 PageID #:2255




        A party “is justified in relying upon the representations of another, without

independent investigation, where the person to whom the representations are made

does not have the same ability to discover the truth as the person making the

representations.” Gerill Corp. v. Jack L. Hargrove Builders, Inc., 128 Ill.2d 179, 195

(1989). Reliance is not justified, on the other hand, when a plaintiff “has ample

opportunity to ascertain the truth of the representations before he acts.” Davis v. G.N.

Mortg. Corp., 396 F.3d 869, 882 (7th Cir. 2005) (quoting Elipas Enterprises, Inc. v.

Silverstein, 243 Ill.App.3d 230, 237 (1st Dist. 1993)).

        PeopleFlo premises its fraud claims on two statements. 5 First, Maxwell’s 2017

statement to Blankemeier that Sundyne provided its “blessing” and “would not object

to” or “had no objection to” PumpWorks and DXP pursuing a deal to bring PeopleFlo’s

pump technology to market. 6 PeopleFlo asserts that Maxwell knew that Sundyne had

not provided such assurances, that he misrepresented this material fact to induce

PeopleFlo to enter the PumpWorks agreement, and that PeopleFlo detrimentally

relied when it continued to negotiate and later entered the agreement. See [97] at 5.


5 Giessing’s and Smith’s alleged communications cannot sustain a fraud claim under
Rule 9(b). The complaint alleges that Smith and Giessing “further communicated about and
confirmed this blessing after November 2017.” [77] ¶¶ 62, 213. Even assuming this
sufficiently pleads what Smith and Giessing said, the complaint fails to allege with the
requisite particularity who they communicated with, and how, when, or where the
communications occurred.
6 The complaint characterizes Maxwell’s November 2017 statement in different ways.
Compare [77] ¶ 61 (Sundyne “would not object to DXP and/or PumpWorks entering into their
own deal”), with id. ¶ 212 (“Sundyne had no objection to DXP and PumpWorks engaging in a
deal with PeopleFlo.”). PeopleFlo’s fraud claim, however, is against DXP and PumpWorks
and based on Maxwell’s knowingly false confirmation of Sundyne’s blessing. The tense in
which Sundyne phrased the blessing is not material because PeopleFlo’s fraud allegations
are a step further down the chain. The question here is whether Maxwell knew that Sundyne
had provided no blessing at all when he spoke to Blankemeier.

                                           10
 Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 11 of 19 PageID #:2256




Second, PeopleFlo points to Jim Hook’s 2019 statement assuring Blankemeier that

“Sundyne was not working on a competing product or any products using PeopleFlo’s

concept or sealless pump technology.” Id. PeopleFlo argues that it reasonably and

detrimentally relied on Hook’s false statement by continuing to work with

PumpWorks and DXP on the development of the sealless pump technology. Id. at 6.

      Neither statement is actionable for fraud here. As a preliminary matter, the

complaint’s allegation that Maxwell’s statement was knowingly false is directly

contradicted by other facts in the complaint. Maxwell told Blankemeier of Sundyne’s

blessing in a late-November 2017 call, not more than two weeks after Sundyne and

Accudyne informed PeopleFlo that they would not be moving forward with a deal of

their own. [77] ¶¶ 57, 61. PeopleFlo’s allegation that Maxwell’s representation was

knowingly false conflicts with the complaint’s allegation that defendants agreed in

September 2017 that Sundyne would have “the right of first refusal with respect to

engaging a deal” for the pump technology. Id. ¶ 50. The alleged agreement between

defendants suggests that once Sundyne stepped back from negotiations with

PeopleFlo, other defendants had the green light to proceed.

       Setting these contradictions to the side and assuming the falsity of Maxwell’s

statements, the fraud claim still fails because PeopleFlo has not alleged justifiable

reliance on Maxwell’s statement. According to the complaint’s allegations, PeopleFlo

had both time and opportunity to investigate the veracity of Maxwell’s claims. After

Maxwell made his statement, PeopleFlo and PumpWorks engaged in “months of

negotiations” before entering a multi-year contract in March 2018. Id. ¶ 68. If



                                         11
 Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 12 of 19 PageID #:2257




Sundyne’s blessing was so critical to PeopleFlo’s decision to move forward and sign

the PumpWorks deal, it easily could have sought verification from Sundyne. Recall

that PeopleFlo continued to engage in discussions with Sundyne representatives into

2018. See id. ¶¶ 30, 132. PeopleFlo thus had both ample time (four months) and

opportunity (continued access to Sundyne) to ascertain the truth of Maxwell’s

representations before entering the contract. Because it failed to do so, PeopleFlo’s

reliance on Maxwell’s statements was unjustified. See Metro. Cap. Bank & Tr. v.

Feiner, 2020 IL App (1st) 190895, ¶ 47 (“Where parties ‘have equal knowledge or

means of obtaining knowledge of the misrepresented facts,’ a plaintiff’s reliance on a

defendant’s material misrepresentation is only justifiable where the defendant ‘has

created a false sense of security or blocked further inquiry,’ and where ‘the facts were

not such as to put a reasonable person on inquiry.’” (quoting Hassan v. Yusuf, 408

Ill.App.3d 327, 350 (1st Dist. 2011))).

      PeopleFlo has also failed to plead any detrimental reliance or damage

stemming from Hook’s false statement. Hook told PeopleFlo that Sundyne was not

working on a competing product or any products using PeopleFlo’s concept or

technology. PeopleFlo says it relied on these assurances in continuing to work with

PumpWorks and DXP regarding the development of the sealless pump technology.

[77] ¶ 219. Yet Hook made this statement over a year after PumpWorks and

PeopleFlo entered their agreement, which bound PeopleFlo to work with PumpWorks

to develop and bring to market the sealless pump technology. No matter what Hook

told PeopleFlo about Sundyne’s activities, PeopleFlo would have remained bound by



                                          12
 Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 13 of 19 PageID #:2258




its contract with PumpWorks. Put another way, if Hook had told PeopleFlo that

Sundyne had been using its concept or technology or working on a competitive

product, PeopleFlo would have still been obligated, under its contract, to continue

working with PumpWorks. PeopleFlo has not alleged detrimental reliance or harm

caused by Hook’s statements.

      Count IX is dismissed.

      B.     Trade Secret Misappropriation (Sundyne and Accudyne)

      Sundyne and Accudyne move to dismiss the trade-secret misappropriation

claims (Count V). To prove misappropriation under the Illinois Trade Secrets Act, 765

ILCS 1065/1 et seq., PeopleFlo must show: “(1) a trade secret existed; (2) the secret

was misappropriated through improper acquisition, disclosure, or use; and (3) the

owner of the trade secret was damaged by the misappropriation.” Nat’l Tractor Parts

Inc. v. Caterpillar Logistics Inc., 2020 IL App (2d) 181056, ¶ 40 (quoting Liebert Corp.

v. Mazur, 357 Ill.App.3d 265, 281 (1st. Dist. 2005)). The Act defines a “trade secret”

as information that: “(1) is sufficiently secret to derive economic value, actual or

potential, from not being generally known to other persons who can obtain economic

value from its disclosure or use; and (2) is the subject of efforts that are reasonable

under the circumstances to maintain its secrecy or confidentiality.” 765

ILCS 1065/2(d). Whether a trade secret exists “ordinarily is a question of fact” that is

“best ‘resolved by a fact finder after full presentation of evidence from each side.’”

Learning Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 723 (7th Cir. 2003)

(quoting Lear Siegler, Inc. v. Ark–Ell Springs, Inc., 569 F.2d 286, 289 (5th Cir. 1978)).



                                           13
 Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 14 of 19 PageID #:2259




Defendants argue that PeopleFlo has failed to identify its trade secrets with enough

specificity, that its alleged secrets are not trade secrets due to disclosure in a patent,

and that it has failed to allege misappropriation.

      PeopleFlo has alleged sufficiently specific trade secrets. At the pleading stage,

the complaint “can describe trade secret information in general terms.” Gen. Elec. Co.

v. Uptake Techs., Inc., 394 F.Supp.3d 815, 831 (N.D. Ill. 2019); see also Covenant

Aviation Sec. v. Berry, 15 F.Supp.3d 813, 818 (N.D. Ill. 2014) (collecting cases).

Defendants focus on the generic categories of information PeopleFlo identifies

(technical and financial information, design specifications, marketing strategy,

pricing and cost strategies, and lists of vendors) and argue that PeopleFlo is simply

reciting the types of information listed in the statute. See 765 ILCS 1065(d).

      But PeopleFlo does more than just list these broad categories. It instead ties

them to specific aspects of its technology or marketing strategy, including the

bushings, PEEK carbon fiber shell technology, and secondary containment

technology that it incorporated into its sealless pumps. PeopleFlo alleges secrets

regarding cost-reduction strategies, marketing, and non-public vendors and

suppliers, but only as they relate to the sealless pumps. PeopleFlo also alleges steps

that it took to protect its trade secrets, including disclosing such information for

business purposes only after executing NDAs, storing the information in a locked

facility, and keeping electronic forms of secret information on a secure server with

password protection. [77] ¶ 133. To ultimately prevail in its trade-secret claims,

PeopleFlo will need evidence showing how Sundyne and Accudyne misappropriated



                                           14
    Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 15 of 19 PageID #:2260




concrete secrets that derive economic value from not being public. See 765

ILCS 1065(d); Composite Marine Propellers, Inc. v. Van Der Woude, 962 F.2d 1263,

1266 (7th Cir. 1992). PeopleFlo’s description of its trade secrets at this stage,

however, is sufficiently specific to put defendants on notice and to survive dismissal. 7

        Defendants next argue that because PeopleFlo patented its sealless pump

design in 2019, PeopleFlo’s alleged trade secrets were public information. Cf.

BondPro Corp. v. Siemens Power Generation, Inc., 463 F.3d 702, 706 (7th Cir. 2006)

(“A trade secret that becomes public knowledge is no longer a trade secret … [and]

[p]ublication in a patent destroys the trade secret.”); see also Rototron Corp. v. Lake

Shore Burial Vault Co., 712 F.2d 1214, 1215 (7th Cir. 1983) (patented process cannot

be regarded as a trade secret, “because the grant of a patent automatically constitutes

full disclosure of the patented process”). The patent, Sundyne further argues, also

claimed the specific subparts of the design central to PeopleFlo’s trade-secret

allegations—the bushings, PEEK carbon fibers, and secondary containment shell.

        But PeopleFlo does not allege secrecy in the patented design or its subparts.

The patent says nothing about the financial information, marketing, pricing, cost

strategies, and lists of vendors related to some parts of the design. That information,

according to the complaint, remained secret and could not be gleaned from a search

of public records. See 3M v. Pribyl, 259 F.3d 587, 595–96 (7th Cir. 2001) (“A trade




7 Sundyne argues that I should “require more of PeopleFlo” because the parties have been
litigating for nearly a year, engaged in some discovery, and PeopleFlo has not refined its
trade-secret allegations. [104] at 2–4. But under Rule 12(b)(6), the allegations in the amended
complaint control, and I do not consider external litigation facts.

                                              15
 Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 16 of 19 PageID #:2261




secret can exist in a combination of characteristics and components, each of which,

by itself, is in the public domain, but the unified process, design and operation of

which, in unique combination, affords a competitive advantage and is a protectable

secret.”); Syntex Ophthalmics, Inc. v. Tsuetaki, 701 F.2d 677, 684 (7th Cir. 1983) (“[A]

trade secret can be comprised of both public and novel information.”). The patent does

not preclude PeopleFlo from holding the trade secrets it alleges.

      Finally, PeopleFlo adequately alleges misappropriation. Misappropriation

means “the unauthorized acquisition, disclosure, or use of a trade secret by a person

who knows or has reason to know that the secret was improperly acquired.” J.S.T.

Corp. v. Foxconn Interconnect Tech. Ltd., 965 F.3d 571, 576–77 (7th Cir. 2020) (citing

765 ILCS 1065/2(b)). PeopleFlo adequately alleges unauthorized use. The complaint

asserts that both Sundyne and Accudyne obtained access to its trade secrets under

the cover of NDAs, agreed that they would not use PeopleFlo’s confidential

information and trade secrets other than to evaluate the business relationship, and

then used PeopleFlo’s trade secrets to develop and market Sundyne’s competing

pump products. See [77] ¶¶ 21, 26, 90, 137–38, 142–43, 186. In discovery, PeopleFlo

may need to be more specific about how Sundyne and Accudyne misappropriated its

secrets through incorporation into Sundyne’s products and marketing before

subjecting defendants to overbroad search parameters. But its allegations, taken as

true, raise a plausible inference of misappropriation. Accudyne and Sundyne have

sufficient notice of what PeopleFlo intends to prove—that both knew or had reason

to know that their use of PeopleFlo’s trade secrets was not authorized.



                                          16
 Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 17 of 19 PageID #:2262




      C.     Breach of Contract (Sundyne and Accudyne)

      Sundyne and Accudyne also move to dismiss PeopleFlo’s breach of contract

claims, arguing that the NDAs are unenforceable. In Illinois, confidentiality

agreements are restrictive covenants, and their enforceability is a question of law.

See Coady v. Harpo, Inc., 308 Ill.App.3d 153, 159 (1st Dist. 1999) (quoting Woodfield

Group, Inc. v. DeLisle, 295 Ill.App.3d 935, 938 (1st Dist. 1998)). The test is

reasonableness, though business-to-business contracts are analyzed less stringently

than employment contracts because businesses negotiating at arm’s length hold more

bargaining power than typical employees. See Arcor, Inc. v. Haas, 363 Ill.App.3d 396,

404 (1st Dist. 2005); see also ExactLogix, Inc. v. JobProgress, LLC, 508 F.Supp.3d 254,

276 (N.D. Ill. 2020). In general, a restrictive covenant is reasonable if it does not

injure the public, cause undue hardship to the promisor, and the restraint imposed is

no greater than necessary to protect the promisee’s legitimate business interests. See

Reliable Fire Equip. Co. v. Arredondo, 2011 IL 111871, ¶ 17; Coady, 308 Ill.App.3d at

161. While Illinois law disfavors restrictive covenants that inhibit trade, courts must

remain mindful that “[a]n equally important public policy in Illinois is the freedom to

contract.” See Prairie Eye Ctr., Ltd. v. Butler, 305 Ill.App.3d 442, 448 (4th Dist. 1999).

Defendants argue that the NDAs they signed are unreasonable because the

agreements lack time or geographic limitation, and because they are overbroad.

      Confidentiality agreements are not unenforceable in Illinois “for lack of

durational or geographic limitations where trade secrets and confidential information

are involved.” Coady, 308 Ill.App.3d at 161 (citing PepsiCo, Inc. v. Redmond, 54 F.3d



                                           17
    Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 18 of 19 PageID #:2263




1262, 1272 n.10 (7th Cir. 1995)). While the NDAs at issue do not identify a specific

end date, they do include some time limits. Defendants may disclose confidential

information five years after PeopleFlo’s final disclosure of such information. More

importantly, the contracts provide an escape hatch: either party can end confidential

negotiations by providing notice to the other.

        And although the agreements contain no geographic limits, that is perfectly

sensible in this context. While imposing geographic limits make sense in the context

of employment agreements (to prevent tying up human capital), applying such limits

to contracts restricting “the use of particular information between businesses that

have     vertical   (supplier-to-customer)     rather   than    horizontal     (competitor-to-

competitor) relations” makes little sense. See IDX Sys. Corp. v. Epic Sys. Corp., 285

F.3d 581, 585–86 (7th Cir. 2002). 8 As such, defendants’ reliance on Illinois decisions

involving employment-based restrictive covenants is inapt. They have not cited, and

I am not aware of, any Illinois decision requiring durational or geographic limits as a

condition to enforce a non-disclosure agreement between businesses regarding

intellectual property.

        That leaves defendants’ argument that the NDAs are unenforceable because

their scope is unlimited. The agreements are certainly broad, applying “without

limitation” to disclosure of “any and all financial, technical, commercial or other



8 Sundyne points out that IDX is a case applying Wisconsin law. While IDX does not control
on questions of Illinois law, its reasoning on the geographic-limits issue is equally persuasive
when applied to the NDAs here. It is also consistent with Illinois law. See Coady, 308
Ill.App.3d at 162 (rejecting a plaintiff’s argument that “confidentiality agreement is too broad
because it remains effective for all time and with no geographical boundaries”).

                                              18
 Case: 1:20-cv-03642 Document #: 113 Filed: 07/23/21 Page 19 of 19 PageID #:2264




information concerning” PeopleFlo’s “business and affairs.” [77] ¶ 27. But the

agreements cover only “certain information” that “is non-public and/or proprietary in

nature.” [77-2] ¶ 1; [77-3] ¶ 1. And the NDAs expressly exclude information that

Accudyne or Sundyne learned before PeopleFlo’s disclosures, or information that “was

or becomes generally available to the public” (unless Sundyne’s or Accudyne’s

disclosure caused the publicity). See id. As such, Accudyne is incorrect when it implies

that PeopleFlo’s business address, website, and phone number might be confidential

information under the terms of the agreement. [95] at 13. The breadth of the non-

disclosure agreement is reasonable given the context of the parties’ discussions and

PeopleFlo’s need to protect its intellectual property. The three-page NDAs signed by

Sundyne and Accudyne—sophisticated business entities—are not unenforceable for

overbreadth. Cf. McClure Eng’g Assocs., Inc. v. Reuben H. Donnelley Corp., 95 Ill.2d

68, 72 (1983) (Illinois embraces “a widespread policy of permitting competent parties

to contractually allocate business risks as they see fit”).

IV.   Conclusion

      DXP and PumpWorks’s motion to dismiss Count IX, [79], is granted. The

dismissal is without prejudice. Sundyne’s and Accudyne’s motions to dismiss

Counts IV and V, [82] and [94], are denied.

ENTER:

                                                ___________________________
                                                Manish S. Shah
                                                United States District Judge
Date: July 23, 2021




                                           19
